Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use in this Post-Effective Amendment No. 1 to Registration Statement (No. 333-200417) on Form S-1 of Talon International, Inc. and subsidiaries of our report dated March 16, 2015, relating to our audit of the consolidated financial statements, appearing in the Prospectus, which is a part of such Registration Statement, and to the reference to our firm under the captions "Selected Consolidated Financial Data” and “Experts" in such Prospectus. /s/ SingerLewak LLP SingerLewak LLP Los Angeles, California March 20, 2015
